Exhibit 10.3

 

RESTRICTED STOCK AWARD AGREEMENT

 

                THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made
and entered into this          day of                                 ,
             (the “Grant Date”), by and between InnerWorkings, Inc., a Delaware
corporation (the “Company”), and
                                                   (the “Participant”).

 

RECITALS:

 

                WHEREAS, the Company has adopted the InnerWorkings, Inc. 2006
Stock Incentive Plan (the “Plan”); and

 

                WHEREAS, pursuant to the Plan the Company desires to grant to
the Participant shares of common stock of the Company, $0.0001 par value per
share (the “Shares”), subject to certain restrictions set forth in this
Agreement, effective as of the Grant Date;

 

                WHEREAS, the Board of Directors or Compensation Committee of the
Board of Directors of the Company (the “Committee”) has duly made all
determinations necessary or appropriate to the grants hereunder.

 

                NOW, THEREFORE, in consideration of the premises and the mutual
covenants set forth in this Agreement and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:

 

                1.             Definitions.  Any capitalized term used in this
Agreement that is not defined in this Agreement will have the same meaning as
that given to it in the Plan.

 

                2.             Grant of Restricted Stock.

 

                (a)           Subject to the terms and conditions of the Plan,
and the additional terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant, as a matter of separate agreement and not in
lieu of salary or any other compensation for services,
                                                 (                    ) Shares
(the “Restricted Stock”).

 

                (b)           Until the Participant incurs a termination of
Service, (i) one quarter (1/4) of the Restricted Stock will vest on the first
anniversary of the Grant Date and (ii) an additional one quarter (1/4) of the
Restricted Stock will vest on each subsequent anniversary of the Grant Date,
until fully vested.  Upon the Participant’s termination of Service for any
reason, all unvested shares of Restricted Stock shall be cancelled and
forfeited.

 

                3.             Certificates.  Shares of Restricted Stock awarded
under Section 2 will be evidenced by one or more certificates bearing a legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock.  The Company will retain physical possession of such
certificates, and the Participant shall be required upon demand to execute and
deliver one or more stock powers to the Company, endorsed in blank, relating to
such shares or Restricted Stock for so long as such shares remain unvested and
subject to a risk of forfeiture.  Neither unvested shares of

 

 

1

--------------------------------------------------------------------------------


 

Restricted Stock, nor the right to vote such shares and receive dividends
thereon, may be sold, assigned, transferred, exchanged, pledged, hypothecated or
otherwise encumbered; provided, however, that the Participant may grant to
another person a revocable proxy to vote unvested shares of Restricted Stock at
a Company stockholder meeting.

 

                4.             Rights.  The Participant will have full voting
rights with respect to shares of Restricted Stock issued hereunder.  The
Participant will be entitled to receive dividends on shares of Restricted Stock
if and when dividends are payable on Shares to shareholders of record after the
Grant Date (unless and until such Restricted Stock is forfeited).  In the
absence of an effective election under Section 83(b) of the Code, dividends paid
on unvested shares of Restricted Stock will be treated as compensation and are
subject to withholding.

 

                5.             Delivery and Withholding.  Subject to
satisfaction of any tax withholding obligation as described below, shares of
Restricted Stock that are no longer subject to forfeiture will be transferred
and delivered to the Participant as soon as practicable after the date on which
they vest in accordance with Section 2(b).  Upon the vesting of shares of
Restricted Stock, the prohibition against the sale or transfer of such shares
will be lifted and such shares may be treated as any other Shares, subject to
any restrictions on transfer that may be applicable under federal securities
laws.  In the absence of an effective election under Section 83(b) of the Code,
the payment to the Participant and transfer of such shares of Restricted Stock
upon vesting will be subject to withholding by the Company of amounts sufficient
to cover withholding obligations applicable to such payment and transfer.  In
the event that any required tax withholding upon the settlement of such
Restricted Stock exceeds the Participant’s regular compensation available to
satisfy such withholding, the Participant agrees to remit to the Company, as a
condition of settlement of the Restricted Stock, such additional amounts as are
necessary to satisfy such required withholding.  Any withholding obligation may
be settled either in cash or with Shares, including by withholding Shares that
are otherwise deliverable hereunder upon vesting of Restricted Stock.

 

                6.             Plan.  The Participant hereby acknowledges
receipt of a copy of the Plan.  Notwithstanding any other provision of this
Agreement, the Restricted Stock is granted pursuant to the Plan, as in effect on
the date of the Agreement, and is subject to the terms and conditions of the
Plan, as the same may be amended from time to time; provided, however, that
except as otherwise provided by the Plan, no amendment to either the Plan or
this Agreement will deprive the Participant, without the Participant’s consent,
of any shares of Restricted Stock or of the Participant’s rights under this
Agreement.  The interpretation and construction by the Committee of the Plan,
this Agreement, the Restricted Stock, and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan, will be
final and binding upon the Participant.

 

                7.             No Employment Rights.  No provision of this
Agreement or of the Restricted Stock will give the Participant any right to
continue in the employ of the Company or any of its Affiliates, create any
inference as to the length of employment of the Participant, affect the right of
the Company or its Affiliates to terminate the employment of the Participant,
with or without Cause, or give the Participant any right to participate in any
employee welfare or benefit plan or other program (other than the Plan) of the
Company or any of its Affiliates.

 

 

2

--------------------------------------------------------------------------------


 

                8.             Changes in Company’s Capital or Organizational
Structure.  The existence of the Restricted Stock shall not affect in any way
the right or authority of the Company or its shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of preferred Shares ahead of or affecting the
Shares or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other act or proceeding, whether of a similar character or otherwise.

 

                9.             Delays.  In accordance with the terms of the
Plan, the Company shall have the right to suspend or delay any time period
prescribed in this Agreement or in the Plan for any action if the Committee
shall determine that the action may constitute a violation of any law or result
in any liability under any law to the Company, an Affiliate or a shareholder in
the Company until such time as the action required or permitted will not
constitute a violation of law or result in liability to the Company, an
Affiliate or a shareholder of the Company.

 

                10.          Governing Law; Construction.  This Agreement and
the Restricted Stock will be governed by, and construed and enforced in
accordance with, the laws of the State of Illinois without regard to conflicts
of law principles.  Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the context requires.

 

                11.          Entire Agreement.  This Agreement, together with
the Plan and any other agreements incorporated herein by reference, constitutes
the entire obligation of the parties with respect to the subject matter of this
Agreement and supersedes any prior written or oral expressions of intent or
understanding with respect to such subject matter.

 

                12.          Amendment.  Any amendment to this Agreement must be
in writing and signed by the Company.

 

                13.          Waiver; Cumulative Rights.  The failure or delay of
either party to require performance by the other party of any provision of this
Agreement will not affect its right to require performance of such provision
unless and until such performance has been waived in writing.  Each right under
this Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

                14.          Counterparts.  This Agreement may be signed in two
counterparts, each of which will be an original, but both of which will
constitute one and the same instrument.

 

                15.          Notices.  Any notices required or permitted under
this Agreement must be in writing and may be delivered personally or by mail,
postage prepaid, addressed to (a) the Company at InnerWorkings, Inc., 600 West
Chicago Avenue, Suite 850, Chicago, IL 60610, Attention: Secretary and (b) the
Participant at the Participant’s address as shown on the Company’s payroll
records, or to such other address as the Participant, by notice to the Company,
may designate in writing from time to time.

 

                16.          Headings.  The headings in this Agreement are for
reference purposes only and will not affect the meaning or interpretation of
this Agreement.

 

 

3

--------------------------------------------------------------------------------


 

                17.          Severability.  If any provision of this Agreement
is for any reason held to be invalid or unenforceable, such invalidity or
unenforceability will not affect any other provision of this Agreement, and this
Agreement will be construed as if such invalid or unenforceable provision were
omitted.

 

                18.          No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.

 

                19.          Remedies.  Each of the parties to this Agreement
will be entitled to enforce its rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement, and
to exercise all other rights existing in its favor.  The Participant agrees and
acknowledges that money damages will not be an adequate remedy for any breach of
the provisions of this Agreement and that the Company will be entitled to
specific performance and injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

                20.          Successors and Assigns.  This Agreement will inure
to the benefit of and be binding upon each successor and assign of the Company. 
All obligations imposed upon the Participant or a representative, and all rights
granted to the Company under this Agreement, will be binding upon the
Participant’s or the representative’s heirs, legal representatives and
successors.

 

                21.          Tax Consequences.             The Participant
agrees to determine and be responsible for all tax consequences to the
Participant with respect to the Restricted Stock.

 

*                              *                             
*                              *                              *

 

 

 

4

--------------------------------------------------------------------------------


 

INNERWORKINGS, INC.:

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title

 

 

Name:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------